Title: To John Adams from William Carmichael, 22 April 1780
From: Carmichael, William
To: Adams, John


     
      Sir
      Madrid 22d. April 1780
     
     I received with much pleasure your obliging letter of the 8th. Instant and take the earliest opportunity of thanking you for the information it contained. I should have certainly commenced my correspondence with you earlier, had I thought Mr. Jay would have been constrained by various circumstances to reside so long at Cadiz. Your Observations with respect to the conduct which France and Spain ought to follow correspond with the opinions of the Swedish and Dutch Ministers here both of whom I have an opportunity of frequently seeing. The crisis seems near, when Others beside Britain may play the Part of the Bully.
     If the Patriots in Ireland are content with that which they have forced G. Britain to grant them, I shall be much mistaken, and their conduct in that case will not correspond with the history of Mankind. I resided three Months in that Kingdom in the year 1768 and am well acquainted with some of the men who now appear to take a lead in their Affairs. Some of these will be for pushing things to the greatest Extremity and perhaps would succeed, if they had liberality enough to tolerate a religion against which they have the most violent animosity. A fleet of 12 sail of the Line besides frigates and other armed Vessels with 11500 men and a fine train of Artillery will sail this month from Cadiz, If it hath not already sailed, the troops embarked the 14th, I suppose that from Brest sails about the same time.
     From these Armaments you may Judge whether your Ideas of carrying the war into the American seas are not conformable to the Intentions of the Allies. We have the same news from America which you announce to me. And our Papers are as late as the 10th of March. By several Captures taken from the Enemy it appears that Arbuthnots fleet must have suffered severely and their dispersion must have been compleat for no news of their arrival in any port was received at Newberry in Massachussets bay the 14th of March altho they sailed the 26th of December from N. York. It appears that Congress meant to leave Philadelphia the 1st of April, but to what place is not mentioned. I have advice from Bourdeaux that several letters for me arrived in the Buckskin and were sent on to Madrid. Unhappily I have not received them, which chagrins me not a little. Mr. Jay and Family present their respects to you. Most of them have been unwell since their arrival here. I beg you to make the proper Compliments for me to Mr. Dana and to beleive me Your Obliged & Humble Sert.
     
      Wm. Carmichael
     
    